—As a result of the collision of two motor vehicles in Brooklyn on November 17, 1957, appellants commenced in the Supreme Court, Kings County, on January 22, 1958, an action to recover damages for injuries to person and property and for loss of services and medical expenses, alleging substantial damages (Action No. 1). On May 17, 1958, respondent commenced in the Justice’s Court, Town of Islip, County of Suffolk, an action to recover damages for injury to his vehicle (Action No. 2). The appeal is from an order denying appellants’ motion to remove Action No. 2 to the Supreme Court, Kings County, and consolidate it with Action No. 1. Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. Both actions arise out of the same accident and, except for the question of damages, involve precisely the same issues. Presumably the same witnesses will testify at both trials. All of the parties reside in Kings County; the accident occurred in Kings County, and all of the witnesses are in New York City. Action No. 1 was commenced some four months before Action No. 2. Under all the circumstances it was an improvident exercise of discretion to deny the motion for consolidation. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur. Settle order on notice.